DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the AFCP filed 8/1/2022.  The amendment has been entered and considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Philip diZerega on 8/22/2022.

Please amend the claims as shown in the attached claim amendment.

Allowable Subject Matter
Claims 1, 2, 4-6, 9-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record, either alone or in combination, fails to teach or suggest determining AP metrics and client metrics, setting a steering decision based on the client or AP metrics and making a steering decision based on the client or AP metrics. These limitations in combination with the other limitations of the independent claims are not taught or suggested in the art of record and thus deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419